 Case: 1:17-cv-06224 Document #: 81 Filed: 06/17/19 Page 1 of 12 PageID #:334




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

EQUAL EMPLOYMENT OPPORTUNITY )
COMMISSION,                                         )

                        Plaintiff                               CIYIL ACTION NO.
                                                                17-cv-6224
                v.
                                                                Judge Pallmeyer
ILLINOIS ACTION FOR CHILDREN,
                        Defendant.




                                       CONSENT DECREE

                                         THE LITIGATION

  l. Plaintiff Equal Employment Opportunity Commission (the "EEOC") filed this action

       alleging that on or about October 19,2015, Defendant lllinois Action for Children

       violated Section 102 of Title I of the Americans with Disabilities Act (*ADA"), 42

       U.S.C.   l2ll2(a)   and (b)(5), by discriminating against Myrnie Brown on the basis   of
       disability by denying her a reasonable accommodation of leave extension and terminating

       her while she was on leave for surgery and treatment for breast cancer. Illinois Action for

       Children filed its Answer and Affirmative Defenses on June 21,2018, in which it denied

       the allegations of EEOC's Complaint and First Amended Complaint.

  2.   This Consent Decree shall not be construed as an admission by any party of the claims or

       defenses   ofany other party.

  3.   In the interest of resolving this matter, and as a result of having engaged in

       comprehensive settlement negotiations, the parties have agreed that this action should be

       finally resolved by entry of this Consent Decree (hereafter "Decree"). This Decree fully
Case: 1:17-cv-06224 Document #: 81 Filed: 06/17/19 Page 2 of 12 PageID #:335




      and   finally resolves any and all issues and claims arising out of the Complaint filed by the

      EEOC in this action.

                                                FINDINGS

 4.   Having carefully examined the terms and provisions of this Decree, and based on the

      pleadings, record, and stipulations of the parties, the Court finds the following:

            a. This Court has jurisdiction   of the subject matter of this action and of the parties.

            b. All conditions precedent    to the institution of this lawsuit have been fulfilled.

            c.   The terms of this Decree are adequate, fair, reasonable, equitable, and           just.   The

                 rights of the EEOC, Myrnie Brown, Illinois Action for Children, and the public

                 interest, are adequately protected by this Decree.

            d. This Decree conforms to the Federal Rules of Civil Procedure and the ADA and is
                 not in derogation of the rights or privileges of any person. The entry of this Decree

                 will further the objectives of the ADA   and   will   be in the best interests of the parties,

                 and the public.

      NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                                     NON-DISCRIMINATION

 5.   Illinois Action for Children, its officers, agents (including management                    personnel).

      employees, successors, assigns, and all persons acting in concert with              it are permanently

      enjoined from discriminating on the basis of disability by failing to provide reasonable

      accommodations under the ADA.

                                       NON-RETALIATION

 6.   Illinois Action for Children, its officers, agents (including management personnel),

      employees, successors, assigns and all persons acting in concert with it shall not engage
Case: 1:17-cv-06224 Document #: 81 Filed: 06/17/19 Page 3 of 12 PageID #:336




      in any form ofretaliation against any person because such person has opposed any

      practice made unlawful under the ADA, filed a Charge of Discrimination under the ADA,

      testified or participated in any manner in any investigation, proceeding, or hearing under

      the ADA, or asserted any rights under this Decree.




                          MONETARY AND OTHER RELIEF FOR BROWN

 7.   Within twenty (20) business days after (i) receipt of the Release, attached as Exhibit B,

      signed by Myrnie Brown, or (ii) the entry of this Decree, whichever is later, Illinois

      Action for Children shall:

          a.   pay the gross sum of sixteen thousand dollars ($16,000.00), less the employee's

               share of required payroll withholding, directly to Ms. Brown to the address

               indicated on the release by certified or registered mail. Illinois Action for

               Children shall report the settlement payment on an l.R.S. Form W-2.

          b.   pay the sum of forty-four thousand dollars ($44,000.00) directly to Ms. Brown to

               the address indicated on the release by certified or registered   mail. Illinois Action

               for Children shall report the settlement payment on an I.R.S. Form 1099. Ms.

               Brown shall be solely responsible for any and all taxes owed on said payment.

                                     POSTING OF NOTICE

 8.   Within ten (10) business days after entry of this Decree, Illinois Action for Children shall

      post a same-sized copy of theNotice attached as Exhibit       A to this Decree at each of    the

      facilities it owns or leases in Illinois, in conspicuous locations easily accessible to and

      commonly frequented by employees. The Notices shall remain posted for the term of this

      Decree. Illinois Action for Children shall take all reasonable steps to ensure that the
Case: 1:17-cv-06224 Document #: 81 Filed: 06/17/19 Page 4 of 12 PageID #:337




       postings are not altered, defaced or covered by any other material. Illinois Action for

       Children shall certify to the EEOC in writing within fifteen (15) business days after entry

       of the Decree that the Notices have been properly posted. Illinois Action for Children shall

       permit a representative of the EEOC to enter Illinois Action for Children's premises for

       purposes of verifying compliance with this Paragraph at any time during normal business

       hours without prior notice.

                                             RECORD KEEPING

 9.    For the term of this Decree, Illinois Action for Children shall maintain and make available

       for inspection and copying by the EEOC records detailing each request by an employee for

       continuous leave in excess of one week which is due to a medical condition and for which

       the employee is not eligible under the Family Medical Leave Act        ("FMLA"). The records

       shall include: a) the name and most recent contact information for the employee and his/her

       position; b) the leave requested; c) to whom the request was made; d) any decision made

       by Illinois Action for Children regarding the leave request, including all leave discussed

       with or offered to the employee and any accommodations discussed with or offered to the

       employee in lieu of leave; and e) the name and position of all persons involved in the

       decision.

 10.   Illinois Action for Children shall make all documents or records referred to in Paragraph

       9, above, available for inspection and copying    within ten ( 10) business days after the EEOC

       so requests. In addition,   Illinois Action for Children shall make available all persons within

       its employ whom the EEOC reasonably requests for purposes of verifying compliance with

       this Decree and shall permit a representative of the EEOC to enter Illinois Action for

       Children's premises for such purposes on ten (10) business days'advance notice by the
Case: 1:17-cv-06224 Document #: 81 Filed: 06/17/19 Page 5 of 12 PageID #:338




    EEOC. Illinois Action for Children has the right to have legal counsel present during any

    inspections of documents or records or interviews of its current supervisory or managerial

    employees.

  l. Nothing contained in this Decree shall   be construed to   limit any obligation Illinois Action

    for Children may otherwise have to maintain records under the ADA or any other law or

    regulation.

                                        REPORTING

 12. Illinois Action for Children shall furnish to the EEOC the following written reports for the

    term of this Decree. The first report shall be due seven (7) months after entry of the Decree;

    the second report shall be due fourteen (14) months after entry of the Decree; and the third

    and final report shall be due twenty-one (21) months after entry of the Decree, which is

    three (3) months before the termination of the Decree. Each such report shall contain:

        a. The information recorded in Paragraph nine           (9), above, during the time period

             preceding each report ("the reporting period"), and

        b.   A certification by Illinois Action for Children that the Notice required to be posted

             in Paragraph eight (8), above, remained posted during the entire reporting period.

                                         TRAINING

 13. Defendant shall provide annual training on the following terms:

        a.   Defendant shall retain and pay for an outside consultant, lecturer, or attorney

             ("trainer"), approved by the EEOC, to provide in-person and on-line training with

             respect to the provisions of and compliance with the Americans     with Disabilities

             Act.
Case: 1:17-cv-06224 Document #: 81 Filed: 06/17/19 Page 6 of 12 PageID #:339




       b.   The training    will   be provided in-person to all Illinois Action for Children's

            officers, supervisors, managers, and HR personnel. Illinois Action for Children

            may videotape the trainings. If any required personnel are not able to attend the

            training in person, such individuals must make-up the class by watching the video

            within thirty (30) calendar days of the date of the in-person training.

       c.   Illinois action for Children will provide separate on-line training for all other

            employees, which shall also be reviewed by the EEOC with the right to object,

            pursuant to paragraph l3(e) below.

       d.   Illinois Action for Children shall first provide training in accordance with

            Paragraph l3(a), (b) and (c) within one hundred and twenty (120) calendar days

            of the entry of this Consent Decree, and the second round of annual training

            within one hundred and twenty (120) calendar days of the one-year anniversary

            date of the entry of this Consent Decree.      A registry of attendance and/or

            participation in the on-line trainings (below) shall be retained by Illinois Action

            for Children for the duration of the Consent Decree.

       e.   lllinois Action for children shall obtain the EEoc's consent of its proposed

            trainer and on-line training program prior to each set of training sessions. Illinois

            Action for children shall submit the name, address, and resume of the proposed

            trainer, together with the training materials the trainer intends to use, and the

            proposed on-line training program to the EEOC within forty-five (45) calendar

            days prior to the first day of the proposed date(s) of training. The     EEoc shall

            have fifteen   (I   5) calendar days from the date of receipt of the information

            described above to accept or reject the proposed trainer(s)/program. In the event
Case: 1:17-cv-06224 Document #: 81 Filed: 06/17/19 Page 7 of 12 PageID #:340




            the EEOC does not consent to Illinois Action for Children's designated

            trainer(s)/program, Illinois Action for Children shall have fifteen (15) calendar

            days to identify an alternate trainer/program. The EEOC shall have ten (10)

            calendar days from the date of receipt of the information described above to

            accept or reject the altemate trainer/program. In the event the EEOC does not

            approve Illinois Action for Children's alternate trainer/program, the EEOC shall

            designate the trainer/program to be retained and paid for by Illinois Action for

            Children.

            Illinois Action for Children agrees to provide the EEOC with any and all copies of

            pamphlets, brochures, outlines or other written materials provided to the

            participants of the training sessions, if not provided to EEOC in advance of the

            training. Even though the EEoc      has approved   of or designated   a   trainer or

            program for one training session, it is not required to approve of or designate the

            same trainer for a subsequent training session.

       o
       D'   Illinois Action for Children shall certify to the EEOC in writing within fifteen

            (l 5) business days after the trainings have occurred that the trainings have taken

            place and that the required personnel have attended. Such certification shall

            include: (i) the dates, location and duration of the in-person trainings; (ii) a copy

            of the registry of attendance of the in-person trainings, which shall include the

            name and position of each person in attendance;    (iii) a listing of any current
            supervisors, managers, and HR personnel who made up the course by watching

            the training video; (iv) a list of non-supervisory/HR personnel who took the on-

            line training; and (v) a listing of all current employees as of the date of the
Case: 1:17-cv-06224 Document #: 81 Filed: 06/17/19 Page 8 of 12 PageID #:341




               trainings. If any required personnel make-up the in-person class by watching the

               video of the in-person training, Illinois Action for Children shall provide the

               aforementioned certification covering the make-up trainings within forty-five (45)

               calendar days of the date of the original in-person training.

                                       DISPUTE RESOLUTION

 14. In the event that either party to this Decree believes that the other party has failed to comply

       with any provision(s) of the Decree, the complaining party shall notify the other party of

       the alleged non-compliance and shall afford the alleged non-complying party fifteen (15)

       business days to remedy the non-compliance or to satisfy the complaining party that the

       alleged non-complying party has complied.          lf the alleged non-complying party has not
       remedied the alleged non-compliance           or satisfied the complaining party that it           has

       complied within fifteen (15) business days, the complaining party may apply to the Court

       for appropriate relief.

           DURATION OF THE DECREE AND RETENTION OF JURISDICTION

 15.   All provisions of this    Decree shall be in effect (and the Court   will   retain jurisdiction of this

       matter to enforce this Decree) for a period of two (2) years immediately following entry            of

       the Decree, provided, however, that if, at the end of the two (2) year period, any disputes

       under Paragraph 14, above, remain unresolved, the term                  of the Decree shall be
       automatically extended (and the Court will retain jurisdiction of this matter to enforce the

       Decree) until such time as all such disputes have been resolved.

                                  M   ISCELLANEOUS PROVIS IONS

 16. Each party     to this Decree and Myrnie Brown shall bear its own                 expenses, costs and

       attorneys'fees.
Case: 1:17-cv-06224 Document #: 81 Filed: 06/17/19 Page 9 of 12 PageID #:342




 17.   The terms     of this Decree are and shall be binding upon the            present and future

       representatives, agents, officers, assigns, and successors   of Defendant. Defendant will

       provide a copy of this Decree to any organization which proposes to acquire or merge with

       Defendant, prior to the effectiveness of any such acquisition or merger. In the event that

       Defendant is acquired by or merges with another organization, Defendant shall notify the

       EEOC of this fact, in writing, within ten (10) days of such acquisition or merger. This

       paragraph shall not be deemed to limit any remedies available in the event of any finding

       by the Court of contempt for a violation of this Decree.

 18. Defendant shall     notify the EEOC, in writing, of any material change in its corporate

       structure.

 19. When      this Decree requires a certification by Illinois Action for Children of any fact(s),

       such certification shall be made under oath or penalty         of perjury by an officer    or

       management employee      of Illinois Action for Children. When this Decree requires the

       submission by Illinois Action for Children     of reports, certifications, notices, or other
       materials to the EEOC, they shall be mailed    to:   Illinois Action for Children Settlement,

       Legal Unit, Equal Employment Opportunity Commission, 230 S. Dearborn St., #2920,

       Chicago, Illinois, 60604. When this Decree requires submission by the EEOC of notice to

       Illinois Action for Children, it shall be mailed to: (a) Maria Whelan, President and Chief

       Executive Officer, or her successor, Illinois Action for Children ,4753   N. Broadway, Suite
       1200, Chicago,   Illinois 60640; and (b) David Moore and Violet Clark, Laner Muchin, Ltd.,

       515   N. State Street, Suite 2800, Chicago, Illinois 60654-4688. By advance agreement of

       the parties, materials may alternatively be submitted by electronic mail.
 Case: 1:17-cv-06224 Document #: 81 Filed: 06/17/19 Page 10 of 12 PageID #:343




For the EQUAL EMPLOYMENT                       For Illinois Action for Children
OPPORTUN ITY COMMISSION
l3l M. Street, NE
Washington, D.C.20507                          /s/ David Moore
                                               David Moore
James Lee                                      Laner Muchin, Ltd.
Deputy General Counsel                         515 North State Street, Suite 2800
                                               Chicago, Illinois 60654-4688

EQUAL EMPLOYMENT OPPORTUNITY                   /s/ Violet Clark
     COMMISSION                                Violet Clark
230 S. Dearborn St.                            Laner Muchin, Ltd.
Suite 2920                                     515 North State Street, Suite 2800
Chicago, lllinois 60604                        Chicago, Illinois 60654-4688
(312) 872-9704

/s/ Gregorv Gochanour
Gregory Gochanour
Regional Attorney

/s/ Diane Smason
Diane Smason
Supervisory Trial Attorney

/s/ Kelllt Bunch
Kelly Bunch
TrialAttomey

/s/ Ethan Cohen
Ethan Cohen
Trial Attorney

DArE:       fit,     lltt    f   ENrER:

                                               The Honorable Rebecca Pa
                                               United States District Judge




                                          10
 Case: 1:17-cv-06224 Document #: 81 Filed: 06/17/19 Page 11 of 12 PageID #:344




                                           EXHIBIT A


          NOTICE TO ALL ILLINOIS ACTION FOR CHILDREN EMPLOYEES

     This Notice is being posted pursuant to a Consent Decree entered by the federal court in
EEOC v. Illinois Action for Children, Case No. Civ. 17-cv-6224 (N.D. lll.), settling a lawsuit filed
by the Equal Employment Opportunity Commission ("EEOC") against Illinois Action for
Children, involving a former employee. The EEOC alleged that Illinois Action for Children
discriminated against the employee in violation of the Americans with Disabilities Act (ADA) by
denying her a reasonable accommodation for her disability and terminating her instead. Illinois
Action for Children filed an Answer, in which it denied the allegations of the Complaint.

       To resolve the case, Illinois Action for Children and the EEOC have entered into a Consent
Decree which provides, among other things, that:

         l)     Illinois Action for Children will make a settlement payment to the former
                employee;

         2)     Illinois Action for Children will comply with the provisions of the ADA by
                providing disabled employees with reasonable accommodations;

         3)     Illinois Action for Children will not retaliate against any person exercising rights
                under the ADA;

         4)   Illinois Action for Children willtrain allof its employees annually on the ADA.

        The EEOC enforces the federal laws against discrimination in employment on the basis of
race, national origin, color, religion, sex, age or disability. If you believe you have been
discriminated against, you may contact the EEOC at (866) 408-8075. The EEOC charges no fees
and has employees who speak languages other than English.

       THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE

         This Notice must remain posted for twenty-four (24) months from the date below and
         must not be alteredo defaced or covered by any other material. Any questions about
         this Notice or compliance with its terms may be directed to: Illinois Action for
         Children Settlement, EEOC 230 S. Dearborn, Suite 2920, Chicago, Illinois 60604.



Date                                                  The Honorable Rebecca Pallmeyer
                                                      United States District Judge




                                                 7L
 Case: 1:17-cv-06224 Document #: 81 Filed: 06/17/19 Page 12 of 12 PageID #:345




                                            EXHIBIT B

                                    RELEASE AGREEMENT

        I, Myrnie Brown, for and in consideration of the sum payable to me by Illinois Action for

Children, pursuant to the terms of the Consent Decree entered by the Court in EEOC v. Illinois

Actionfor Children., 17-cv-6224 (N.D. Ill.), hereby waive my right to recover for any claims of

discrimination under the Americans with Disabilities Act of 1990 and Title I of the Civil Rights

Act of l99l that I had against lllinois Action for Children prior to the date of this release that

were included in the claims alleged in the EEOC's Complaint in this case.

Date:
                                               Myrnie Brown
                                               6240 South Bishop Street
                                               Chicago, lL 60636




                                                 L2
